Citation Nr: 1312117	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-34 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to November 19, 2010.

2.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine from November 19, 2010. 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Subsequently, in a January 2013 rating decision, the RO increased the disability rating to 20 percent, effective from November 19, 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine prior to November 19, 2010, in light of the Veteran's pain and corresponding functional impairment, is productive of limitation of flexion no worse than greater than 30 but less than 60 degrees; and there is no evidence of incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least two weeks during any prior 12 month period.

2.  The Veteran's degenerative disc disease of the lumbar spine from November 19, 2010, in light of the Veteran's pain and corresponding functional impairment, is productive of limitation of flexion to 30 degrees; and there is no evidence of favorable ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome requiring bed rest having a total duration of at least four weeks during any prior 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for degenerative disc disease of the lumbar spine prior to November 19, 2010 have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2002);  38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2012).

2.  The criteria for a 40 percent rating for degenerative disc disease of the lumbar spine from November 19, 2010 have been met.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2002);  38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  

The notice requirements regarding an increased rating were accomplished in an October 2008 letter that was provided before the adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records, VA treatment records, private treatment records and lay statements.  Also, the Veteran was afforded VA examinations in September 2008 and November 2010.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise informed of the relevant facts, including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

II. Relevant Laws and Regulations

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 75, 85 (2010).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The Veteran's service-connected degenerative disc disease of the lumbar spine, is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the code for evaluating degenerative arthritis of the spine.  

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2012).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. Id.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012).  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

III.  Analysis

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case, in an April 1990 rating decision, the RO granted service connection for traumatic arthritis of the third and fourth lumbar vertebrae and assigned a 10 percent rating, effective October 12, 1989.  No evidence was physically received within a year of the determination and the rating decision became final.

In the instant case, the Veteran seeks an increased rating for his service-connected degenerative disc disorder of the lumbar spine.  As noted, the January 2013 rating decision granted a staged rating for the disability.  See Hart.  

A.  Rating higher than 10 percent prior to November 19, 2010

The Board has reviewed the pertinent competent evidence of record.  After affording the Veteran the benefit of any remaining doubt to his favor, and after considering the degree of additional limitation of motion due to functional impairment involving such factors as painful motion and weakness, the Board finds that a 20 percent disability rating and no more is warranted for the low back disability prior to November 19, 2010.

In June 2008 VA treatment records, the Veteran stated that his lower back disability had become more painful.  During flare-ups, his pain was reported to be 8/10. 

In an August 2008 written statement, the Veteran indicated that his lower back pain had gotten worse.  He noted that flare-ups were occurring more frequently and were longer in duration.  The Veteran stated that he had suffered from an episode of severe pain which lasted for six weeks.  He noted that his daily pain felt like a three and his flare-ups felt like an eight. 

In a statement received at the RO in September 2008, the Veteran's friend, L.K., stated that he had observed the Veteran suffer from back pain over several years and noted that the Veteran was unable to do a lot of the things that the Veteran would normally do because of his pain.  He noted that the flare-ups would cause the Veteran to be "down for a week."

At a VA examination in September 2008, the Veteran stated that he usually suffered from flare-ups when he was bending, lifting, sitting  or standing upright for prolonged periods of time.  The examiner noted pain on palpation in the L4-L5-S1.  It was reported that the Veteran had limited range of motion and pain in the lumbosacral spine.  The Veteran's forward flexion was 70 degrees, but after repetitive motion, he had increased pain, easy fatigability, lack of endurance resulting in a five degree decrease in flexion and extension.  The examiner noted that the Magnetic Resonance Imaging report from May 2008 showed a bulging disc at the L4-L5, L5-S1 and an x-ray of his spine showed narrowing at the L4-L5, L5-S1 disc space. 

In a September 2008 private treatment record, the physician noted that there was moderate tenderness in the midline lumbar area.  The private physician, Dr. Bojrab, noted that the Veteran's pain ranged from 3/10 to 8/10 and the Veteran indicated that the pain due to his low back disorder was worse when changing body positions and engaging in activities and exercising.  

In a December 2008 written statement, the Veteran noted that his flare-ups could be described as incapacitating exacerbations and they would cause him to lie on his back until the pain subsided. 

In the Veteran's September 2009 substantive appeal, he indicated that he could not do physical exercise due to the pain from his low back disorder.  He stated that he had learned how to deal with his pain, rather than seek medical treatment when flare-ups occurred.  However, the episodes of flare-ups, muscle spasms and pain had occurred more frequently.  

Resolving all doubt in favor of the Veteran, the Board finds that a 20 percent rating for the degenerative disc disease of the lumbar spine is warranted prior to November 19, 2010.  In reaching this decision, the Board notes that prior to November 19, 2010, the record contained findings that more closely approximated the criteria for a 20 percent rating.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine effectively between 30 and 60 degrees.  See DC 5242.  As indicated, a September 2008 VA examination record reflects forward flexion of the lumbarsacral spine at 70 degrees, but a five degree decrease was shown with easy fatigability and lack of endurance upon repetition.  The examiner reported that the Veteran had painful and limited range of motion.  The examiner noted that the Veteran would suffer from flare-ups when bending, lifting, standing upright or sitting for prolonged periods of time.  Additionally, the Veteran stated that he felt pain daily and that his flare-ups would occur frequently and last for weeks at a time.  In light of DeLuca and Cullen, and resolving all reasonable doubt in his favor, such findings more closely approximate the criteria for a 20 percent rating under the General Schedule for Spine Disorders.

The evidence does not demonstrate that the symptoms are productive of forward flexion of the cervical spine to be 15 degrees or less or show favorable ankylosis of the entire cervical spine so as to warrant assigning the disability a 30 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

B. Rating higher than 20 percent from November 19, 2010

The Board has reviewed the pertinent competent evidence of record.  After affording the Veteran the benefit of any remaining doubt to his favor, and after considering the degree of additional limitation of motion due to functional impairment involving such factors as painful motion and weakness, the Board finds that a 40 percent disability rating and no more is warranted for the low back disability from November 19, 2010.  

At a VA examination dated in November 2011, the Veteran reported having constant pain in his low back.  The pain occurred one to six days a week.  The Veteran reported that he suffered from decreased motion and stiffness.  In addition, the Veteran reported moderate flare-ups which would last between two to four weeks.  The Veteran also stated that he would wake up in the morning feeling pain.  The forward flexion of the thoroacolumbar spine was 0 to 40 degrees.  The examiner made a finding of objective evidence of pain on active range of motion and following repetitive motion.  

Based on a review of the entire record and given the Veteran's competent reports of constant severe pain, the Board finds that after consideration of the functional limitations, the Veteran's low back condition more nearly approximates a 40 percent rating from November 19, 2012.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less.  See DC 5242.  In the most recent measurement of lumber flexion, the results of examination included decreased movement, weakness, and moderate and consistent pain.  The results also indicated objective findings of pain on active range of motion.  In light of DeLuca and Cullen, such findings more closely approximate the criteria for a 40 percent rating under the General Schedule for Spine Disorders.

The evidence does not demonstrate that the symptoms are productive of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant assigning the disability a 50 percent disability rating, even after consideration of pain, weakness and other symptoms described in DeLuca.  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The evidence does not show any indication of any ankylosis of the thoracolumbar spine.  

In sum, a review of the totality of the competent medical evidence and lay statements on file regarding the Veteran's low back symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Board finds that the criteria for an increased disability rating of 20 percent, but no higher, for a low back disability have been met prior to November 19, 2010.  In addition, the Board finds that the criteria for an increased disability rating of 40 percent, but no higher, for a low back disability have been from November 19, 2010.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant period does not include any that would warrant an evaluation in excess of the ratings granted for any part of the appeal.  See Hart supra.  As such any additional staged ratings are not warranted for the disability.

A rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2012).  The Veteran does not claim, and the evidence on file does not show that for any part of the appeal that there is any significant extent of incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome involving the cervical or thoracolumbar spine, that required bed rest prescribed by a physician and treatment by a physician.  

In addition, the rating criteria provide for separate ratings for neurologic and orthopedic manifestations.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a.  However, there is no evidence of any abnormal neurologic manifestations related to the degenerative disc disease, such as radiculopathy or urinary abnormalities, and indeed, the Veteran has denied having these symptoms.  Thus, a separate compensable rating for neurologic manifestations of the lumbar spine disability is also not warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The applicable rating criteria also adequately contemplate the manifestations of the Veteran's lumbar spine disability which include pain and noncompensable limitation of motion without functional impairment.  The rating criteria are therefore adequate to evaluate to evaluate the spine and referral for consideration of extraschedular rating is not warranted.

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his back condition renders him unemployable and the evidence does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issues before the Board.


ORDER

A disability rating in excess of 20 percent prior to November 19, 2010, for degenerative disc disease of the lumbar spine is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

A disability rating in excess of 40 percent from November 19, 2010, for degenerative disc disease of the lumbar spine is granted, subject to controlling regulations applicable to the payment of monetary benefits. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


